Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are currently pending.

Claim Objections
Claims 2-5 and 8 are objected to because of the following informalities:  
claim 2 recites “configured to receiv” on line 2, examiner will interpret the limitation as “configured to receive”;
claim 3 recites “is a stationary state” on line 3, examiner will interpret the limitation as “is in a stationary state”;
claim 4 recites "in the stationary state" on line 4, examiner will interpret the limitation as "in a stationary state";
claim 5 recites "in the stationary state in the first period" on line 6, examiner will interpret the limitation as "in a stationary state in a first period";
claim 8 recites "and the duration of the acceleration magnitude" on lines 4-5, examiner will interpret the limitation as "and duration of the acceleration magnitude".	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reasonable” in claims 9 and 10 is a relative term which renders the claim indefinite. The term “reasonable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In specification paragraph 0029 provides some examples of what is considered reasonable, however there is no language describes the definition or scope of reasonable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren in view of Berggren et al. (US 2020/0322755 A1), hereinafter Berggren, in view of Kourogi et al. (US 2015/0211863 A1), hereinafter Kourogi. 

Regarding claim 1, Berggren teaches an electronic device (Figure 1, electronic device 300), comprising: 
an indoor positioning tag (Paragraph 0028; IoT devices for use in a warehouse, hospital and/or office), configured to transmit a wireless signal (Figure 2, Paragraphs 0040 and 0043; the electronic device may determine and control the periodicity or frequency of the transmission of the positioning message) including an 3acceleration magnitude (Paragraphs 0033 and 0034; sensor data may comprise a strength of the magnetic field affecting the device in three axes, thus the acceleration magnitude), an acceleration direction (Paragraphs 0033 and 0034; sensor data may comprise a direction of the magnetic field affecting the device in three axes, thus the acceleration direction); 
5wherein the indoor positioning tag comprises a sensor (Paragraphs 0026 and 0033; the electronic device may comprise one or more sensors); the indoor 6positioning tag determines whether to start to transmit the wireless signal (Figure 2A and Paragraphs 0047; determining whether the mobility parameter [determined from Paragraph 0034 sensor data such as acceleration data] indicative of the mobility data satisfies a motion criterion.  When the mobility parameter satisfies the motion criterion, transmit the positioning message to a location server) 7according to the acceleration magnitude (Paragraphs 0033 and 0034; the sensor data may comprise retrieving the sensor data from the one or more sensors comprised in the electronic device. For example, sensor data comprises acceleration data of the electronic device, by measuring the forces affecting the sensor.  The acceleration data is related to the 3 axes (x,y,z) of the electronic device coordinate system.  The z axes of the acceleration data is equivalent to the acceleration magnitude , thus the acceleration magnitude), the acceleration direction (Paragraphs 0033 and 0034; sensor data may comprise a direction of the magnetic field affecting the device in three axes, thus the x and y axes of the acceleration data is equivalent to acceleration direction) detected by the sensor (Paragraph 0034; obtaining sensor data from the one or more sensors), and adjusts 9a frequency of transmission interval of the wireless signal (Paragraph 0040; the electronic device may determine and control the periodicity or frequency of the transmission [equivalent to frequency of transmission interval] of the positioning message [equivalent to the wireless signal].  In case the mobility status is low, no positioning message is transmitted, in case when the mobility status is high, then periodicity/frequency of is high.  Paragraph 0043; the periodicity [or frequency] of transmission of positioning message from the electronic device may be determined based on the mobility status [such as the acceleration data from the above].  In case the mobility status is low below a threshold, no positioning message is transmitted, or the positioning message is transmitted with a low frequency.  In case the mobility status is high above a threshold, the frequency of transmission of positioning message is high).
Berggren may not specifically teach a gravity sensor; and a duration of 4acceleration change.  In an analogous art, Kourogi teaches a gravity sensor (Paragraphs 0118 and 0127; acceleration sensor determines gravitational direction vector); and a duration of 4acceleration change (Paragraphs 0058, 0125 and 0164; determines an angular velocity component Wn in the side-to-side direction corresponds to that one of the X, Y, and Z axes on the sensor coordinate system of the travel direction estimating device which is the closest to the side-to-side direction of the travel direction estimating device during its travel period).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Berggren and Kourogi because it would provide an easy way to estimate and track a travel direction accurately (Kourogi Paragraph 0009).

Regarding claim 2, the combination of Berggren and Kourogi teaches all of the limitations of claim 1, as described above.  Further, Berggren teaches an indoor positioner (according to abstract, an electronic device includes an indoor positioning tag and an indoor positioner, thus the indoor positioner is a component of the electronic device.  Figure 4; components of electronic device), configured to receive the wireless signal (Paragraphs 0043 and 0044; controlling the transmission of the positioning message including the mobility data.  It would have been obvious to one of ordinary skill in the art that the controlling of the transmission of positioning message is performed by a processor of the electronic device, and the processor receives information from other components of the electronic device to process the received information, such as signal from data collected by various sensors ), and determining whether the indoor positioning tag is a stationary state or in a moving state (Paragraph 0046; the amount of motion (for example on how much the electronic device is moving)) according to the acceleration magnitude (Paragraphs 0034 and 0046; sensor data may comprise a strength of the magnetic field affecting the device in three axes, thus the acceleration magnitude), the acceleration direction (Paragraphs 0034 and 0046; sensor data may comprise a direction of the magnetic field affecting the device in three axes, thus the acceleration direction)
In addition, Kourogi teaches the duration of acceleration change (Paragraphs 0058, 0125 and 0164; determines an angular velocity component Wn in the side-to-side direction corresponds to that one of the X, Y, and Z axes on the sensor coordinate system of the travel direction estimating device which is the closest to the side-to-side direction of the travel direction estimating device during its travel period).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Berggren and Kourogi because it would provide an easy way to estimate and track a travel direction accurately (Kourogi , Paragraph 0009).

Regarding claim 3, the combination of Berggren and Kourogi teaches all of the limitations of claim 1, as described above.  Further, Kourogi teaches wherein the indoor positioning tag determines whether to perform a coordinate axis calibration for the gravity sensor according to the acceleration magnitude and the duration of acceleration change (Paragraph 0047; the angular velocity sensor measure angular velocity components along the X axis, the Y axis, and the Z axis respectively and output the measurement data. The travel direction estimating device may, for instance, (i) perform a process of calibrating an offset or sensitivity for an acceleration vector and angular velocity vector).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Berggren and Kourogi because it would provide an easy way to estimate and track a travel direction accurately (Kourogi , Paragraph 0009).

Regarding claim 4, the combination of Berggren and Kourogi teaches all of the limitations of claim 1, as described above.  Further, Berggren teaches wherein when the acceleration magnitude (Paragraphs 0033 and 0034; sensor data may comprise a direction of the magnetic field affecting the device in three axes, thus the x and y axes of the acceleration data is equivalent to acceleration direction) is larger than a first threshold (Paragraph 0040; in case when the mobility status is high, then periodicity/frequency of is high.  Paragraph 0043; the periodicity [or frequency] of transmission of positioning message from the electronic device may be determined based on the mobility status [such as the acceleration data from the above].  In case the mobility status is high above a threshold, the frequency of transmission of positioning message is high), the indoor positioning tag starts to transmit the wireless signal (Paragraphs 0040 and 0043; the electronic device may determine and control the periodicity or frequency of the transmission of the positioning message.  In case when the mobility status is high, then periodicity/frequency of is high); and when the indoor positioning tag remains in the stationary state (Paragraph 0035; determine mobility status parameter, for example, static, low mobility, or high mobility) in a first period (Paragraphs 0033 and 0034; the sensor data may comprise retrieving the sensor data from the one or more sensors comprised in the electronic device. For example, sensor data comprises acceleration data of the electronic device, by measuring the forces affecting the sensor.  The acceleration data is related to the 3 axes (x,y,z) of the electronic device coordinate system.  It is known that the acceleration is data over a period of time, thus the first period), then it may be expected that the position of the electronic device is not changing), the indoor positioning tag stops transmitting the wireless signal (Paragraphs 0040 and 0043; the electronic device may determine and control the periodicity or frequency of the transmission of the positioning message.  In case the mobility status is low, no positioning message is transmitted).


Regarding claim 8, the combination of Berggren and Kourogi teaches all of the limitations of claim 2, as described above.  Further, Berggren teaches wherein when the acceleration magnitude is not equal to zero, the indoor positioner determines that the indoor positioning tag is in the moving state; or when the acceleration magnitude is larger than a third threshold, and the duration of the acceleration magnitude larger than the third threshold is longer than a third period, the indoor positioner determines that the indoor positioning tag is in the moving state (Paragraph 0035; determine mobility status parameter, for example, static, low mobility, or high mobility.  Paragraph 0040; the electronic device may determine the mobility status.  In case the mobility status is high above a threshold [when electronic device is in high mobility, the device is moving], and the frequency of transmission of positioning message is high  ).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren in view of Kourogi, as applied in the claims above, further in view of Chiang et al. (US 2014/0172361 A1), hereinafter Chiang. 

Regarding claim 9, the combination of Berggren and Kourogi teaches all of the limitations of claim 2, as described above.  Further, Kourogi teaches the acceleration direction, and the duration of acceleration change (Paragraphs 0058 and 0125; travel direction over a predetermined period).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Berggren and Kourogi because it would provide an easy way to estimate and track a travel direction accurately (Kourogi , Paragraph 0009).
The combination of Berggren and Kourogi may not specifically teach wherein the indoor positioner calculates a pitch value, a roll value, and a yaw value for the indoor positioning tag according to the acceleration magnitude, the acceleration direction, and the duration of acceleration change to judge reasonable.  In an analogous art, Chiang teaches wherein the indoor positioner calculates a pitch value (Paragraph 0025; indoor positioning method; reading change of the magnetometer versus the earth magnetic field, the roll, pitch and yaw of the gyroscope and magnetometer), a roll value (Paragraph 0025; roll), and a yaw value (Paragraph 0025; yaw) for the indoor positioning tag  according to the acceleration magnitude (Paragraph 0025; the amplitude of the acceleration along z-axis (perpendicular to the horizontal surface in the earth coordinate system)), to judge reasonable (Paragraph 0025; to determine whether the stride length is reasonable).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Berggren, Kourogi and Chiang because it would avoid accumulated error that will increase in movement that increase as the distance increases (Chiang, Paragraph 0004).

Regarding claim 10, the combination of Berggren/Kourogi/Chiang teaches all of the limitations of claim 9, as described above.  Further, Berggren teaches the indoor positioner determines that the indoor positioning tag is in the moving state (Paragraphs 0035 and 0044; determines the mobility status as high mobility, such as moving), and the indoor positioner determines that the indoor positioning tag is in the stationary state (Paragraph 0044; when the one or more sensors (for example motion sensors) indicate no movement of the electronic device (for example no movement of the equipment to which the electronic device may be attached when applicable).
In addition, Chiang teaches wherein when the indoor positioner judges reasonable, and when the indoor positioner judges not reasonable (Paragraph 0025; to determine whether the stride length is reasonable).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Berggren, Kourogi and Chiang because it would avoid accumulated error that will increase in movement that increase as the distance increases (Chiang, Paragraph 0004).

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant's invention is drawn to an electronic device includes an indoor positioning tag and an indoor positioner.  The indoor positioning tag determines whether to start to transmit a wireless signal according to the acceleration magnitude, the acceleration direction, and the duration of acceleration change detected by the gravity sensor, and adjust the frequency of the transmission interval of the wireless signal.
The prior arts of record, Berggren, Kourogi, Chiang, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
wherein when the acceleration direction remains the same, the acceleration magnitude is larger than a second threshold, and the duration of the acceleration magnitude larger than the second threshold is longer than a second period, the indoor positioning tag starts to transmit the wireless signal; and when the indoor positioning tag remains in the stationary state in the first period, the indoor positioning tag stops transmitting the wireless signal, as disclosed in claim 5;
wherein when the acceleration magnitude increases linearly and the acceleration direction remains the same, the indoor positioning tag increases the frequency of the transmission interval of the wireless signal by a first frequency value; and when the acceleration magnitude increases linearly, and the acceleration direction is not consistent, the indoor positioning tag increases the frequency of the transmission interval of the wireless signal by a second frequency value; wherein the first frequency value is larger than the second frequency value, as disclosed in claim 6; and
wherein when the acceleration magnitude decreases linearly and the acceleration direction remains the same, the indoor positioning tag decreases the frequency of the transmission interval of the wireless signal by a third frequency value; and when the acceleration magnitude decreases linearly, and the acceleration direction is not consistent, the indoor positioning tag decreases the frequency of the transmission interval of the wireless signal by a fourth frequency value; wherein the third frequency value is higher than the fourth frequency value, as disclosed in claim 7.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s dependent claims 5-7 are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/Srilakshmi K Kumar/SPE, Art Unit 2647